Citation Nr: 1018352	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-21 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to non-service connected pension.

2.  Entitlement to an acquired psychiatric disorder, to 
include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had service in the Naval Reserves from March 
1991 to February 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, TX.

A hearing in front of the undersigned Acting Veterans Law 
Judge was held in March 2010.  A transcript of the hearing 
has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board 
finds that the evidence as it stands is insufficient to 
decide the issues on appeal.  The appellant is seeking 
nonservice connected pension and service connection for 
schizophrenia.  

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2008).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions: (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  Active military, naval, 
or air service includes active duty, any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a) (2009).  In turn, "active duty" is defined as 
service in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The 
"Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1(a), (b).
 
Importantly, only service department records can establish if 
and when a person has qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA. VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

The Board notes that service personnel records show that the 
appellant enlisted in the Naval Reserve in March 1991 for a 
period of 8 years.  Additional personnel records show the 
appellant was placed on drill pay status upon enlistment in 
March 1991.  Service treatment records show an entry in June 
1991 which noted the appellant was qualified for ACDUTRA.  An 
entry of January 1992 shows the appellant was found to be 
physically qualified to be released from ACDUTRA.  

At the hearing of March 2010, the appellant's representative 
stated that the appellant had periods of active duty from 
March 1991 through July 1991 at the Weapons Station Concord, 
in New Orleans from July 1991 to August 1991, in Concord from 
August 1991 to January 1992, and then at Concord through 
February 1993.  

A review of the claim file shows there is nothing in the 
records which confirms the dates of active service provided 
by the representative during the hearing.  However, 
considering the type of enlistment, drill pay status, and the 
STRs which show the appellant went on ACDUTRA, the Board 
finds that it is entirely possible and most likely, that the 
appellant had periods of ACDUTRA during her Naval Reserve 
time.  On remand, the RO must obtain an answer from the NPRC, 
or any other appropriate agency of the USNR, as to whether 
the appellant had any periods of ACDUTRA or INACDUTRA from 
March 1991 to February 1999.  

The Board is aware that the RO has previously requested 
confirmation of periods of active duty, however, they have 
not asked for confirmation of any periods of ACDUTRA.  

Moreover, at the hearing, the appellant testified that she 
applied for Social Security Administration (SSA) disability.  
In addition, a June 2000 letter shows that the appellant has 
been awarded SSA disability.  At the hearing, the appellant 
testified that the SSA records were relevant to her service 
connection claim.  However, the SSA records have not been 
associated with the claim file.  As they are possibly 
relevant to the appellant's claim, an attempt should be made 
to obtain such records.  38 C.F.R. § 3.159(c)(2); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  

Finally, the Board notes that at the hearing, the appellant 
testified she had been treated at the Central Texas Medical 
Center in San Marcos for her schizophrenia just three weeks 
prior to the hearing or in February 2010.  A review of the 
claim files shows these records have not been associated with 
the claim file.  On remand, the RO should request and 
associate these records with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, or any other 
appropriate agency, to verify whether 
the appellant had any periods of 
ACDUTRA or INACDUTRA from March 1991 to 
February 1999.  The RO should inform 
the appropriate entity that STRs 
including a history of possible ACDUTRA 
service between June 1991 to January 
1992, and the appellant's assertions of 
periods of active duty from March 1991 
through July 1991 at the Weapons 
Station Concord, in New Orleans from 
July 1991 to August 1991, in Concord 
from August 1991 to January 1992, and 
then at Concord through February 1993.  

2.  Contact the SSA and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the veteran including any medical 
records that Social Security has 
regarding the appellant.  These records 
should be associated with the claims 
file.  Any negative search must be 
documented in the claims folder. 

3.  Request all treatment records for 
the appellant from the Central Texas 
Medical Center in San Marcos for 
treatment of her schizophrenia in 
February 2010.  If no records are 
available a negative response is 
requested.

4.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, 
provide the appellant and her 
representative a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


